internal_revenue_service number release date index number -------------------------------------- ------------------------------ ----------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc corp plr-105347-11 date date legend distributing state x date date a shareholder a shareholder b shareholder c shareholder d trust business a asset a ----------------------------------------------------- ---------------------------------------- ------------ ------------------- ------------------- ------- ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ----------------------------------------- ---------------------------------- ------------------------ ------------------------------------------------------ ----------------------------------------------------- ------------------------------ ---------------------------------------- plr-105347-11 asset b asset c dear --------------- ---------------------------------------------------- ----------------------------- -------------------------------------- ----------------------------------------------------- ------------------------- -------------------------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled controlled or any combination thereof see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing controlled or controlled see sec_355 and sec_1_355-7 summary of facts distributing is a closely-held state x corporation that was incorporated on date and elected to be treated as an s_corporation effective date distributing has a shares of common_stock issued and outstanding one-third of such stock is owned directly or through the trust by each of shareholder a shareholder b and in the aggregate shareholders c and d all such shareholders the shareholders distributing has no other stock_or_securities outstanding shareholders a b and c are siblings shareholders c and d are spouses and each shareholder is a u s citizen or a resident_alien distributing is a calendar-year accrual-method taxpayer distributing is engaged in business a the financial information submitted by distributing indicates that business a has had gross_receipts and operating_expenses plr-105347-11 representing the active_conduct_of_a_trade_or_business for each of the past five years the shareholders also are engaged in business a the shareholders disagree about the critical business strategy of distributing they have been involved in litigation over control of distributing and the presiding judge has recommended that the parties resolve their differences by splitting up distributing accordingly distributing has structured the proposed transaction described below proposed transaction for what is represented to be a valid business_purpose distributing has proposed the following transaction the proposed transaction which is to occur in the following order i ii iii iv v vi distributing will form llc as a state x manager-managed limited_liability_company and contribute asset a thereto in exchange for all ownership interests therein distributing will form controlled and controlled as state x corporations each of controlled and controlled will be a calendar-year accrual-method corporation with one class of stock outstanding distributing will elect to treat each of controlled and controlled as a qualified_subchapter_s_subsidiary within the meaning of sec_1361 qsub effective on its date of incorporation the trust will distribute one-third of its shares of distributing stock to each of shareholder a shareholder b and in the aggregate shareholders c and d in exchange for stock thereof distributing will contribute asset b a portion of its llc interests and a portion of its other assets if any to controlled and distributing will contribute asset c and the remainder of its assets including its remaining llc interests to controlled such contributions the contributions immediately after the contributions distributing will distribute a of controlled stock to shareholder b and the other to shareholders c and d in exchange for their distributing stock and b all controlled stock to shareholder a in exchange for shareholder a’s distributing stock together the distributions vii immediately after the distributions distributing will liquidate plr-105347-11 viii each of controlled and controlled will make an election under sec_1362 to be treated as an s_corporation within the meaning of sec_1361 effective immediately after the distributions ix x a b c d e following the distributions controlled and controlled will continue to be engaged in business a as previously conducted by distributing controlled also will be engaged in business a as previously conducted by shareholders b c and d and controlled also will be engaged in business a as previously conducted by shareholder a as soon as reasonably practicable after the distributions either llc will sell asset a to an unrelated party and distribute the sales proceeds to controlled and controlled in liquidation or controlled and controlled will sell all of their membership interests in llc to an unrelated party the proceeds of the sale will be utilized to equalize the values of the controlled corporations to the shareholders representations the following representations are made with regard to the proposed transaction the fair_market_value of the controlled or controlled stock to be received by each shareholder in the distributions will be approximately equal to the fair_market_value of the distributing stock surrendered in exchange therefor no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the respective parts of business a to be transferred by distributing to controlled and controlled is representative of each respective part of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the distributions each of controlled and controlled will continue independently and with its separate employees the active_conduct of its share of the integrated activities of the business previously conducted by distributing except that services may be provided jointly by controlled and controlled plr-105347-11 with respect to asset a prior to the disposition thereof controlled will continue the active_conduct of business a as previously conducted by shareholders b c and d and controlled will continue the active_conduct of business a as previously conducted by shareholder a neither business a as conducted by distributing nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distributions in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the distributions are being carried out for the following corporate business_purpose to resolve shareholder conflict with regard to the management and conduct of the business of distributing which has impeded the business of distributing the distributions are motivated in whole or substantial part by this corporate business_purpose the distributions are not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled controlled or any combination thereof the total adjusted_basis and the total fair_market_value of the assets to be transferred by distributing to controlled and controlled respectively in the contributions will exceed the amount of any liabilities assumed within the meaning of sec_357 by controlled and controlled respectively in the contributions the total fair_market_value of the assets of controlled and controlled will exceed the amount of its respective liabilities immediately after the contributions the liabilities to be assumed within the meaning of sec_357 by controlled and controlled in the contributions were incurred in the ordinary course of business and are associated with the assets being transferred the aggregate fair_market_value of the assets transferred to controlled and controlled respectively in the contributions will equal or exceed the aggregate adjusted_basis of such assets distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and either controlled or controlled or between controlled and controlled at the time of or subsequent to the distributions f g h i j k l m n plr-105347-11 o p q r s t u v for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii is attributable to distributions on distributing stock_or_securities that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions payments made in connection with all continuing transactions if any between controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv the distributions are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing controlled or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing nor controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing controlled controlled and their respective shareholders will pay their own expenses if any incurred in connection with the proposed transaction effective date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing has continued to be an s_corporation within the meaning of sec_1361 since date plr-105347-11 w x y z immediately after the distributions each of controlled and controlled will be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the distributions each of controlled and controlled will elect to be treated as an s_corporation effective immediately after the distributions see sec_1_1361-3 none of the persons holding stock membership interests or any equity_interest in distributing controlled or controlled is a nonresident_alien_individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either controlled or controlled rulings based solely on the information submitted and representations made we rule as follows with regard to the proposed transaction each contribution followed by its respective distribution will qualify as a reorganization within the meaning of sec_368 with respect to each reorganization distributing and the respective controlled will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contributions sec_361 and sec_357 no gain_or_loss will be recognized by controlled or controlled on the contributions sec_1032 the basis of each asset received by controlled and controlled in the contributions will equal distributing’s basis in that asset immediately before the contributions sec_362 the holding_period of each asset received by controlled and controlled in the contributions will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distributions sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders on their receipt of the controlled and controlled stock in the distributions sec_355 plr-105347-11 the aggregate basis of the controlled or controlled stock in the hands of each shareholder immediately after the distributions will in each instance equal such shareholder’s aggregate basis in the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled or controlled stock received in the distributions by each shareholder will include the period such shareholder held the distributing stock on which the distributions are made provided the shareholder held that stock as a capital_asset on the date of the distributions sec_1223 proper allocations of distributing’s earnings_and_profits will be made in accordance with the provisions of sec_312 and sec_1_312-10 between controlled and controlled caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether the distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether the distributions are being used principally as a device for the distribution of the earnings_and_profits of distributing controlled controlled or any combination thereof see sec_355 and sec_1_355-2 and iii whether the distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing controlled or controlled see sec_355 and sec_1 furthermore no opinion is expressed as to the validity of any s_corporation_election of distributing controlled or controlled procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter plr-105347-11 in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely maury passman assistant to the branch chief branch office of associate chief_counsel corporate cc
